1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RAYMOND RODARTE and NICANOR
 8 “NICK” LOPEZ,

 9          Plaintiffs-Appellants,

10 v.                                                                           NO. 30,599

11   MELISSA HOOVER aka MELISSA HOOVER
12   ROMERO, MATTHEW HOOVER, and
13   JESSICA HOOVER, individually and as personal
14   representatives of the Estate of MARY JANE
15   HOOVER, Deceased,

16          Defendants-Appellees.

17 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
18 Sam B. Sanchez, District Judge


19 J. Ronald Boyd
20 Santa Fe, NM

21 for Appellees

22 Alan H. Maestas
23 Taos, NM

24 for Appellants

25                                 MEMORANDUM OPINION

26 KENNEDY, Judge.
 1         Plaintiffs are appealing from a district court order addressing Defendants’

 2 attempt to enforce an earlier judgment awarding attorney fees. We issued a calendar

 3 notice proposing to dismiss for lack of a timely filed notice of appeal. Plaintiffs have

 4 filed a memorandum in opposition. We dismiss the appeal.

 5         Plaintiffs originally appealed the district court’s order dismissing their

 6 complaint with prejudice. The district court’s order was filed on November 19, 2009.

 7 [RP 116] Plaintiffs filed a timely notice of appeal on December 9, 2009. [RP 122]

 8 This Court then proceeded to calendar that appeal, ultimately affirming the district

 9 court in a memorandum opinion. [RP 194] In the interim, on January 11, 2010, the

10 district court issued an order awarding Defendants’ attorney fees. [RP 148] When

11 there is a judgment on the merits and a prospective award of attorney fees, our

12 Supreme Court has recognized a “twilight zone” of finality, permitting a party to

13 either file an appeal prior to the entry of the attorney fees order, or to appeal after that

14 order has been filed. Trujillo v. Hilton of Santa Fe, 115 N.M. 397, 398, 851 P.2d

15 1064, 1065 (1993). As indicated above, Plaintiffs chose to appeal from the judgment

16 on the merits. As such, they were entitled to file a separate appeal from the

17 subsequent attorney fees order. Because that order was entered on January 11, 2010,

18 Plaintiffs had until February 10, 2010, to file a notice of appeal. See Rule 12-

19 201(A)(2) NMRA. Even if they believed that they received late notice of the filing


                                                2
 1 of the January 11, order [MIO 1], they were required to either immediately appeal

 2 before the deadline for filing ran, or seek an extension from the district court. No

 3 extension request was made and no notice of appeal was filed from that order.

 4 Instead, the district court subsequently entered an order that addressed Defendants’

 5 motion to “convert” the prior attorney fees order into a judgment. [RP 182] As a

 6 practical matter, it appears that the June 2010 judgment was seeking to enforce the

 7 prior final order as a result of this Court’s resolution of the initial appeal. Regardless

 8 of how this June order is characterized, it did not affect the finality of the January

 9 2010 attorney fees order. Because Plaintiffs never timely appealed from the January

10 2010 order they are now challenging, we propose to dismiss. See Govich v. N. Am.

11 Sys., Inc., 112 N.M. 226, 230, 814 P.2d 94, 98 (1991) (compliance with notice of

12 appeal time and place requirements are mandatory preconditions to exercise of

13 appellate jurisdiction).

14        For the reasons set forth above, we dismiss the appeal.

15        IT IS SO ORDERED.




16                                          ___________________________________
17                                          RODERICK T. KENNEDY, Judge




                                               3
1 WE CONCUR:



2
3 CYNTHIA A. FRY, Chief Judge


4 ‘
5
6 MICHAEL E. VIGIL, Judge




                                4